 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    STATE OF CALIFORNIA, et al.,                      No. 2:19-cv-0560 KJM DB PS
12                       Plaintiffs,
13            v.                                        ORDER
14    MICHAEL INGRAM EL,
15                       Defendant.
16

17          Defendant Michael Ingram El is proceeding pro se in the above-entitled action. The

18   matter was referred to a United States Magistrate Judge as provided by Local Rule 302(c)(21).

19          On October 17, 2019, the magistrate judge filed findings and recommendations, which

20   were served on defendant and which contained notice to defendant that any objections to the

21   findings and recommendations were to be filed within fourteen days after service of the findings

22   and recommendations. The fourteen-day period has expired, and defendant has not filed any

23   objections to the findings and recommendations.

24          Although it appears from the docket that defendant’s copy of the findings and

25   recommendations were returned as undeliverable, defendant was properly served. It is the

26   defendant’s responsibility to keep the court apprised of defendant’s current address at all times.

27   Pursuant to Local Rule 182(f), service of documents at the record address of the party is fully

28   effective.
                                                       1
 1           The court presumes that any findings of fact are correct. See Orand v. United States,
 2   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed
 3   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law
 4   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court
 5   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 6   supported by the record and by the proper analysis.
 7           Accordingly, IT IS HEREBY ORDERED that:
 8           1. The findings and recommendations filed October 17, 2019 (ECF No. 5) are adopted in
 9   full; and
10           2. This action is summarily remanded to the Sacramento County Superior Court.
11   DATED: January 23, 2020.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
